ITEMID: 001-99763
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SOTI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Mr Tamás József Sóti, is a Hungarian national who was born in 1974 and lives in Budapest. He was represented before the Court by Mr P. Sebes, a lawyer practising in Budapest. The respondent Government were represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 4 September 1998 the applicant was sentenced to four months' imprisonment (“first conviction”).
On 19 November 2002 he was sentenced to two years and four months' imprisonment in another case (“second conviction”).
Meanwhile, from 18 April 2001 until 19 November 2002, he had been detained on remand in the context of yet another case. In these proceedings, on 22 December 2004 he was sentenced to three years' imprisonment. His pre-trial detention was credited towards the sentence (“third conviction”).
In respect of the second and third convictions, a cumulative sentence was passed in which the applicant was subjected to altogether three years and seven months' (i.e. 43 months') imprisonment. This decision became final on 22 December 2004. Having regard to the cumulative sentence and to the one relating to the first conviction, he was liable to detention for altogether 47 months. His detention started on 18 April 2001; consequently, it should have been terminated by 18 March 2005. However, he was released only on 23 April 2005.
In dismissing the applicant's ensuing complaint, the prison governor made reference to Decree no. 17/1997. (V.9.) IM. of the Minister of Justice on the Determination of the First and Last Day of Imprisonment. The governor established that the period theoretically corresponding to the cumulative sentence had indeed been served by the applicant by 17 November 2004. However, the decision on the cumulative sentence had become final only on 22 December 2004, and it was only from that day onwards that the applicant's continued detention could be regarded as corresponding to the four-month prison term flowing from the first conviction. The intervening period of one month and five days, although the applicant had spent it in prison, could not be deducted from this term.
Section 339(1) of the Civil Code provides:
“Anyone who unlawfully causes damage to another person shall be obliged to pay compensation. S/he shall be exculpated if s/he proves that s/he proceeded in such a manner as can generally be expected in the given situation.”
Section 349 provides:
“(1) Liability for damage caused by the State administration shall only be established if damage could not be prevented by means of ordinary legal remedies or if the person concerned has resorted to ordinary legal remedies appropriate for preventing damage. ...
(3) These rules shall also apply to liability for damage caused by the courts or the prosecution authorities, unless otherwise provided by law.”
